USCA11 Case: 20-11141      Date Filed: 02/14/2022    Page: 1 of 45




                                            [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                  For the Eleventh Circuit
                   ____________________
                          No. 20-11141
                   ____________________
ALABAMA AIRCRAFT INDUSTRIES, INC.,
ALABAMA AIRCRAFT INDUSTRIES, INC. BIRMINGHAM,
PEMCO AIRCRAFT ENGINEERING SERVICES, INC.,
                            Plaintiffs-Appellant - Cross-Appellees,
versus
THE BOEING COMPANY,
BOEING AEROSPACE OPERATIONS, INC.,
BOEING AEROSPACE SUPPORT CENTER,
                        Defendants-Appellees - Cross-Appellants.
                   ____________________
          Appeals from the United States District Court
             for the Northern District of Alabama
              D.C. Docket No. 2:11-cv-03577-RDP
                   ____________________
USCA11 Case: 20-11141             Date Filed: 02/14/2022         Page: 2 of 45




2                          Opinion of the Court                       20-11141

Before JILL PRYOR and LUCK, Circuit Judges. 1
PER CURIAM:
        Pemco 2 and Boeing3 are aerospace companies that perform
contract work for the United States Air Force. Like other compa-
nies in this highly competitive arena, Pemco and Boeing participate
in the Air Force’s procurement process. With this process, the Air
Force solicits bids—offers from contractors to perform specified
work at a given price—and awards contracts based on the bids it
receives. All things being equal, the lower the price, the more at-
tractive the bid.
      This litigation arose from a lucrative opportunity to obtain
a contract to maintain, repair, and upgrade the Air Force’s fleet of
KC-135 Stratotanker aircraft. Pemco and Boeing decided they
would pursue the opportunity together and submit a joint bid.
Lawyers for Pemco and Boeing drew up contracts outlining the


1 Following oral argument, Judge Andrew L. Brasher recused himself from this

appeal. It is appropriate for the remaining members of the panel to fulfill their
responsibility to consider the appeal if they can reasonably do so. See Tillman
v. R.J. Reynolds Tobacco, 253 F.3d 1302, 1304 n.* (11th Cir. 2001). This deci-
sion is rendered by a quorum of judges who sat for oral argument. See 28
U.S.C. § 46(d).
2 “Pemco” refers to plaintiffs Alabama Aircraft Industries, Inc.; Alabama Air-
craft Industries, Inc. – Birmingham; and Pemco Aircraft Engineering Services,
Inc.
3“Boeing” refers to defendants The Boeing Company; Boeing Aerospace Op-
erations, Inc.; and Boeing Aerospace Support Center.
USCA11 Case: 20-11141        Date Filed: 02/14/2022     Page: 3 of 45




20-11141               Opinion of the Court                         3

respective rights and responsibilities of the two companies for what
they referred to as their teaming arrangement.
       The teaming arrangement eventually fell apart. After the Air
Force reduced the number of KC-135s available for maintenance,
repair, and upgrade work, Boeing informed Pemco that it was ter-
minating their agreement. The two companies pursued the oppor-
tunity to perform the KC-135 work as competitors. Ultimately,
Boeing submitted a bid only 1.28% lower than Pemco’s, and it won
the contract. Pemco went out of business and into bankruptcy. 4
       Pemco sued Boeing on several theories of liability, including
a misappropriation-of-trade-secrets claim and two breach-of-con-
tract claims. The district court dismissed Pemco’s misappropria-
tion-of-trade-secrets claim in a pretrial order. But Pemco’s breach-
of-contract claims went to trial, where a unanimous jury found for
Pemco on both counts.
       Pemco appeals the district court’s dismissal of its misappro-
priation-of-trade-secrets claim. Boeing cross-appeals a discovery
sanction—an adverse-inference jury instruction—the district court
imposed upon it for spoliation of Electronically Stored Information
(“ESI”). Boeing also cross-appeals based on a jury instruction re-
garding the implied promise of good faith and fair dealing. Boeing




4Pemco brought this lawsuit by and through Joseph Ryan, the trustee of
Pemco’s litigation trust established after bankruptcy proceedings.
USCA11 Case: 20-11141            Date Filed: 02/14/2022        Page: 4 of 45




4                         Opinion of the Court                      20-11141

maintains that the magnitude of each error independently warrants
a new trial.
       After careful review and with the benefit of oral argument,
we reverse the district court’s dismissal of Pemco’s misappropria-
tion-of-trade-secrets claim and remand for further proceedings on
that claim. We find no reversible error in the district court’s sanc-
tion against Boeing or in the implied-promise-of-good-faith-and-
fair-dealing jury instruction. As a result, we decline to disturb the
jury’s verdict as to Pemco’s breach-of-contract claims.
                  I.     FACTUAL BACKGROUND 5
        The KC-135 is a 1950s-era tanker aircraft that refuels other
aircraft mid-flight. The Air Force’s fleet of KC-135s requires Pro-
grammed Depot Maintenance (“PDM”)—maintenance, repair, and
upgrades to keep the aircraft in service. This case is about the par-
ties’ respective efforts to win a contract for PDM services on the
Air Force’s KC-135s. 6




5 When reviewing an order granting a motion to dismiss, we accept as true all
well-pled allegations in the operative complaint and construe them in the light
most favorable to the plaintiff. See Hunt v. Aimco Props., L.P., 814 F.3d 1213,
1221 (11th Cir. 2016). We therefore recite the facts as Pemco has alleged them
in its Second Amended Complaint, which was the operative complaint at the
time of the district court’s dismissal, except where we note otherwise.
6 Because we write only for the parties, we assume their familiarity with the
facts. We do not restate the facts except as necessary to explain our decision.
USCA11 Case: 20-11141               Date Filed: 02/14/2022          Page: 5 of 45




20-11141                      Opinion of the Court                              5

A.        The Relationship Between Pemco and Boeing
       Pemco had been the primary contractor performing PDM
on the Air Force’s fleet of KC-135s since 1969. Pemco’s PDM ser-
vices included “major upgrades” like “wing re-skin, . . . corrosion
prevention control, auto pilot, and fuel savings advisory system
modifications.” Doc. 34 at 8. 7 Pemco’s dominance in the KC-135
PDM area continued until the Air Force issued a Request for Pro-
posals (“RFP”)—a solicitation for bids—for KC-135 PDM in 1998.
      The 1998 RFP posed a problem for Pemco: the RFP took the
KC-135 PDM work Pemco had been performing for decades and
bundled those services with tasks that Pemco was unable to per-
form—including work on the A-10, an altogether different aircraft.
Pemco protested the RFP, contending that the bundling was illegal.
The U.S. Government Accountability Office (“GAO”) sustained
Pemco’s protest. Notwithstanding the GAO’s finding in favor of
Pemco, the Air Force permitted the bundled RFP to go forward as-
is. 8



7   Citations to “Doc.” refer to docket entries in the district court record.
8Pemco alleged that Boeing was involved in the RFP bundling. Pemco alleged
that an Air Force procurement officer, Darleen Druyun, was receiving kick-
backs from Boeing to act in Boeing’s interest at the time. Druyun later pleaded
guilty to corruption charges and admitted to giving Boeing preferential treat-
ment on several government contracts because Boeing hired her family mem-
bers as employees. Boeing officers were also sentenced to prison time due to
USCA11 Case: 20-11141          Date Filed: 02/14/2022      Page: 6 of 45




6                        Opinion of the Court                   20-11141

       Boeing won the 1998 contract. Boeing’s rush of victory was
short-lived, however, because it found that it could not perform
the KC-135 PDM to contract standards. Indeed, the Federal Avia-
tion Administration (“FAA”) fined Boeing $1.6 million because of
Boeing’s failure to ensure that its suppliers adhered to quality con-
trol practices, and the FAA proposed fining Boeing on two more
occasions for similar reasons.
       With the well-being of its KC-135 fleet at risk, the Air Force
came up with a solution: it requested that Boeing and Pemco form
a teaming arrangement. Under the teaming arrangement, Pemco
would perform half of the touch labor—or hands-on labor—re-
quired for the KC-135 PDM as Boeing’s subcontractor. Pemco and
Boeing entered into the teaming arrangement the Air Force pro-
posed.
      After they began working together on the KC-135s, Pemco
found that although its own PDM work was up to standard, Boeing
continued to have difficulty in adequately performing its share. Ul-
timately, the Air Force decided not to exercise the final two option
years under the 1998 contract. Instead, it awarded a temporary
“bridge” contract to Boeing to continue the KC-135 PDM. Pemco




the Druyun scandal. Upon information and belief, Pemco alleged that Druyun
was involved in bundling the requested services in this RFP.
USCA11 Case: 20-11141       Date Filed: 02/14/2022     Page: 7 of 45




20-11141               Opinion of the Court                        7

continued to perform the KC-135 PDM work as Boeing’s subcon-
tractor under the bridge contract.
       The Air Force decided to “recompete”—or seek new bids
for—the KC-135 PDM work in fiscal year 2008. To help contractors
prepare their bids, the Air Force released a draft RFP, which in-
cluded estimates about what the new PDM contract would entail.
The draft RFP included an important term known as the Best Esti-
mated Quantity (“BEQ”). The BEQ was the number of KC-135s
available for PDM work on an annual basis. The draft RFP included
a BEQ of 44 KC-135s. With that information, contractors, including
Pemco and Boeing, began preparing their bids.
B.    The Contracts at Issue
       With a history of performing KC-135 PDM together, Pemco
and Boeing decided to submit a joint bid to win the 2008 recompete
contract. They would pitch the same teaming arrangement that the
Air Force had asked them to enter under the 1998 KC-135 PDM
contract, in which Pemco would perform half of the KC-135 PDM
as Boeing’s subcontractor. Pemco and Boeing entered into a Mem-
orandum of Agreement (“MOA”), a Work Share Agreement
(“WSA”), and a Non-Disclosure Agreement (“NDA”), which
spelled out the rules of their cooperative effort. We briefly discuss
the contents of these documents.
        The MOA set out the contours of the teaming arrangement.
It indicated that Boeing, as prime contractor, and Pemco, as sub-
contractor, would enter an exclusive teaming arrangement and
USCA11 Case: 20-11141         Date Filed: 02/14/2022    Page: 8 of 45




8                       Opinion of the Court                20-11141

jointly submit a bid for the PDM work. Pemco agreed to “provide
. . . [proprietary] cost proposal information” to Boeing, which
would help ensure that their joint bid was competitively priced.
Doc. 568-18 at 4. Boeing promised that it “w[ould] award a subcon-
tract to Pemco . . . for the work share to the extent that the gov-
ernment awards PDMs.” Id. The MOA also contained a provision
setting out the terms under which a party could terminate the
teaming arrangement:
        After the release of any RFP or amendments thereto,
        if the contents thereof are so unfavorable to the
        [p]rime or [s]ubcontractor that participation in the
        [p]rogram is no longer practical or financially viable;
        in such case, the party seeking termination for this
        reason will provide written notice to the other party
        within 15 days of the receipt of the RFP (or amend-
        ment) giving notice of such.
Id. at 5.
       Attached as “Exhibit A” to the MOA was the WSA, which
described how Boeing and Pemco would divide their responsibili-
ties. Boeing agreed Pemco would receive “50% of all KC-135 PDM
inductions awarded.” Id. at 10. The WSA also contemplated a situ-
ation in which the number of KC-135s available for PDM would be
less than 44—the number provided in the draft RFP’s BEQ. The
WSA provided that “[i]n the event that the number of aircraft drops
below a quantity that sustains two Sources of Repair (SOR), it is
the intent of the parties that the touch labor would be performed
USCA11 Case: 20-11141           Date Filed: 02/14/2022       Page: 9 of 45




20-11141                  Opinion of the Court                             9

entirely at Pemco with the engineering and procurement remain-
ing at [Boeing].” Id.
        Pemco and Boeing also separately signed and dated an NDA,
which was attached to the MOA. 9 The NDA’s stated purpose was
to “safeguard[] . . . [p]roprietary [i]nformation which is disclosed by
and between the parties.” Id. at 11. It provided that proprietary in-
formation could be used “solely” for the purpose of procuring the
recompete contract in connection with the MOA, and that it could
“not otherwise be used for the benefit of the recipient or others.”
Id. at 12. The NDA also included the following choice-of-law pro-
vision:
       11. Applicable Law. The interpretation of this Agree-
       ment and the rights and liabilities of the parties to this
       Agreement shall be governed by the law of the state
       of Missouri, excluding its conflicts of laws principles.
Id. at 14.
C.     The Breach
      As contemplated by the MOA and NDA, Pemco supplied
Boeing with proprietary information. That information included
Pemco’s “(a) pricing, (b) work flow and (c) processes and proce-
dures.” Doc. 34 at 26. Pemco also provided Boeing with its “esti-
mated man hours for PDM services, and related touch labor


9Pemco’s theory of the case, and the jury’s verdict, was that Boeing breached
both the MOA and NDA.
USCA11 Case: 20-11141           Date Filed: 02/14/2022       Page: 10 of 45




10                        Opinion of the Court                     20-11141

assumptions, depending on the number of planes that would be
received.” Id. With Pemco’s proprietary information, Boeing was
able to calculate Pemco’s overall cost rate for KC-135 PDM work.
With that information in hand, Boeing submitted the joint bid in
October 2005.
       Around the same time, however, Boeing began to consider
“off ramps with Pemco.” 10 Doc. 263-31 at 1. Boeing, aware that KC-
135 PDM constituted more than 80% of Pemco’s revenue, antici-
pated that it could force Pemco out of business if it won the recom-
pete contract for itself. In the words of a Boeing division president,
Boeing knew that the recompete contract was a “bet the farm” deal
for Pemco. Doc. 263-2 at 3.
       Unbeknownst to Pemco, Boeing had formed the “Truman
Project” by May of 2006. The Truman Project was a secret com-
mittee within Boeing tasked with rewriting Pemco and Boeing’s
joint bid and converting it into a solo bid by Boeing. Boeing em-
ployees were “read into,” meaning informed of and included in, the
Truman Project on a need-to-know basis. Doc. 601 at 100:10–14,
102:19–23.



10Not all the facts in the remainder of the background section are taken from
the allegations in Pemco’s complaint. Some of the facts come from record ev-
idence the district court considered in a pretrial order imposing sanctions on
Boeing. Both parties make use of those facts in their briefs. For the sake of
clarity and chronology, we have included some of those facts in the remainder
of the background section.
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 11 of 45




20-11141               Opinion of the Court                       11

       At the end of May, the Air Force announced that the BEQ
for the KC-135 contract would be lowered from 44 to 24 aircraft. A
week later, Boeing sent Pemco a letter unilaterally terminating the
teaming arrangement. In the letter, Boeing cited to language in the
MOA that allowed for termination of the teaming arrangement if
it was “no longer practical or financially viable” to move forward
with a joint bid. Doc. 567-17 at 1. Pemco alleged that Boeing’s
stated reason for terminating the teaming arrangement was pre-
textual, as the parties had anticipated a reduction in the BEQ in the
WSA and in other communications.
       With their teaming agreement in tatters, Pemco and Boeing
each bid separately on the recompete contract. Boeing submitted a
bid of $1,165,138,187. Pemco submitted a bid of $1,180,186,789.
The difference in these bids was just over $15,000,000, or 1.28%.
Boeing won the contract. Pemco went out of business and ulti-
mately filed for bankruptcy.
             II.    PROCEDURAL BACKGROUND
       Following bankruptcy proceedings, Pemco filed suit against
Boeing in Alabama state court, asserting various causes of action
related to Boeing’s breach of the teaming arrangement, including
claims that Boeing breached the MOA and the NDA. Boeing re-
moved the case to the United States District Court for the Northern
District of Alabama.
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 12 of 45




12                     Opinion of the Court                20-11141

A.    Pemco’s Misappropriation-of-Trade-Secrets Claim
       Pemco amended its complaint to add a claim under the Mis-
souri Uniform Trade Secrets Act (“MUTSA”), Mo. Rev. Stat.
§ 417.450, et seq. In support of this cause of action, Pemco alleged
that Boeing misappropriated trade secrets—Pemco’s proprietary
information related to its pricing, costs, and work flow. Pemco as-
serted that the MUTSA rather than its Alabama counterpart, the
Alabama Trade Secrets Act (“ATSA”), Ala. Code § 8-27-1, et seq.,
governed its misappropriation-of-trade-secrets claim because, in
Pemco’s view, the NDA’s choice-of-law provision mandated that
“the rights and liabilities” of Pemco and Boeing were to be gov-
erned by Missouri law. Doc. 568-18 at 14.
        The district court dismissed Pemco’s MUTSA claim in a pre-
trial order. The court reasoned that Pemco’s misappropriation-of-
trade-secrets claim sounded in tort, which required application of
lex loci delicti under Alabama law. That principle, the court rea-
soned, required it to apply the law of the state where Pemco sus-
tained its injury, notwithstanding any choice-of-law provision to
the contrary. Noting that Pemco sustained its financial injury in Al-
abama, the district court concluded that Alabama law applied.
       The district court’s choice-of-law analysis sounded the death
knell for Pemco’s misappropriation-of-trade-secrets claim: the
MUTSA had a five-year statute of limitations, but the ATSA’s stat-
ute of limitations was only two years. Once the district court ap-
plied Alabama’s statute of limitations, there was no question that
Pemco’s misappropriation-of-trade-secrets claim was time-barred
USCA11 Case: 20-11141      Date Filed: 02/14/2022     Page: 13 of 45




20-11141               Opinion of the Court                      13

by Alabama law. The district court dismissed Pemco’s misappro-
priation-of-trade-secrets claim with prejudice.
B.    Boeing’s Spoliation of ESI
       Following the dismissal of Pemco’s misappropriation-of-
trade-secrets claim, Pemco filed a motion for sanctions against Boe-
ing. Pemco asserted that the Chief Financial Officer of Boeing’s
Support Systems Division, Steve Blake, spoliated ESI by perma-
nently deleting Pemco-related emails and their attachments from
his work computer.
       The district court granted Pemco’s motion in a pretrial or-
der. In its 30-page memorandum opinion, the court found that
Blake was the head of the Truman Project—the secret Boeing com-
mittee that sought to convert the Pemco-Boeing joint bid to a Boe-
ing-only bid. By virtue of his seniority and position within Boeing,
the court reasoned, Blake was exposed to Pemco’s proprietary in-
formation and was familiar with pricing comparisons between the
two companies.
       The circumstances surrounding the deleted ESI, the district
court found, indicated that Boeing acted with the intent to deprive
Pemco of material evidence. After it unilaterally terminated the
teaming arrangement, Boeing agreed to return “Pemco-originated
proposal-related information” to Pemco’s General Counsel. Doc.
263-28 at 1. Boeing circulated a Firewall Plan to its employees to
collect Pemco-related information. The Firewall Plan required
Boeing employees to copy the Pemco-related information on a disk
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 14 of 45




14                     Opinion of the Court                20-11141

and deliver it to the Boeing Law Department for preservation. The
district court found that Blake was aware of what the Firewall Plan
required.
      Claiming he was not savvy enough with technology to fol-
low the Firewall Plan on his own, Blake summoned two Boeing
employees, Patrick Holden and Kyle Smith, to his office. Notably,
both Holden and Smith had already successfully complied with the
Firewall Plan on their own. In fact, Holden was the Firewall Plan
administrator—the Boeing employee who was “in charge” of the
Firewall Plan. Doc. 588 at 52, 75. Holden and Smith were also
members of Boeing’s recompete team—the team responsible for
submitting Boeing’s solo bid on the recompete contract. When
Holden and Smith accessed Blake’s computer, they permanently
deleted Pemco-related information from it. The deletion occurred
through a two-step process. First, Holden and Smith moved the
Pemco-related information to the recycle bin on Blake’s computer.
Second, the contents of the recycle bin were permanently deleted.
And after the ESI was permanently deleted, Holden sent an email
to Boeing’s legal department saying that Blake had nothing to send
them. Boeing argued that the deletion was an inadvertent mistake.
       The district court was unpersuaded. It concluded that Boe-
ing spoliated evidence with the intent to deprive Pemco of that ev-
idence in litigation. The district court wrote that, were the case to
proceed to trial, it would instruct the jury that it “may presume
that the lost information contained in Blake’s Pemco-related ESI
was unfavorable to Boeing.” Doc. 310 at 30 (emphasis in original).
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 15 of 45




20-11141               Opinion of the Court                       15

C.    Jury Instructions and Verdict
        The case proceeded to trial. The district court revisited its
pretrial sanction order against Boeing for Blake’s spoliation of ESI.
After it heard arguments from both sides regarding the appropriate
adverse-inference jury instruction, it settled on the following lan-
guage:
      Those who reasonably anticipate litigation are ex-
      pected to preserve relevant information. In this case,
      you heard evidence that certain proprietary infor-
      mation on the computer of Steve Blake was deleted
      and not forwarded to the Boeing Law Department.
      As a result, this information was not available to
      Pemco in this litigation. It is for you to decide what
      happened and why it happened. I give you the follow-
      ing instructions to aid in your inquiry.
      If you find (1) that Boeing was anticipating litigation
      with Pemco (or reasonably should have been), and (2)
      that Boeing deleted this information with the intent
      to deprive Pemco of the use of the information in lit-
      igation relating to this dispute, you may infer that the
      lost information was unfavorable to Boeing. If you do
      not make these findings, you may not infer from the
      loss of the information that it was unfavorable to Boe-
      ing. Of course, if you do make the necessary findings
      and draw the permissible inference, it is for you to de-
      cide what force and effect to give it in light of all of
USCA11 Case: 20-11141        Date Filed: 02/14/2022     Page: 16 of 45




16                      Opinion of the Court                 20-11141

        the evidence in this case. Again, you are the judge of
        the facts as to what happened in this case, including
        what happened to these electronic documents, and
        why it happened.
Doc. 565 at 7–8.
       At the urging of Pemco, the district court also instructed the
jury on the implied promise of good faith and fair dealing. Boeing
objected to the instruction, arguing that Pemco never pleaded a
claim for breach of the implied promise. The district court settled
on language that vaguely referenced an “implied promise” in the
context of contract law:
        Pemco . . . has advanced two claims against Boeing.
        Both claims allege a breach of contract.
        In addition to the express terms of a contract, the law
        implies a promise between the parties that they will
        not do anything to interfere with a party’s right to re-
        ceive the contract’s benefits. However, any such im-
        plied promise does not obligate either party to take
        any action that is contrary to the express terms of the
        contract, and there can be no breach of such an im-
        plied promise where the defendant acts in accordance
        with the express terms of the contract.
        I will now instruct you on the elements of Pemco’s
        two breach of contract claims against Boeing.
Id. at 8.
USCA11 Case: 20-11141           Date Filed: 02/14/2022         Page: 17 of 45




20-11141                   Opinion of the Court                              17

        The jury returned a unanimous verdict for Pemco on both
of its breach-of-contract claims. On one count, the jury found that
Boeing breached the MOA. On the other count, the jury found that
Boeing breached the NDA. The district court entered a final judg-
ment for Pemco. After the final judgment, Pemco filed a notice of
appeal, indicating it was appealing the district court’s pretrial dis-
missal of its misappropriation-of-trade-secrets claim. 11
        Boeing filed for a renewed judgment as a matter of law.
There, Boeing challenged the district court’s order imposing sanc-
tions for spoliation of ESI and the resulting adverse-inference jury
instruction. Boeing also challenged the implied-promise instruc-
tion. The district court denied Boeing’s motion. Boeing filed a no-
tice of cross-appeal, indicating that it was cross-appealing the dis-
trict court’s final judgment, the denial of its renewed motion for a
judgment as a matter of law, “and/or all adverse rulings subsumed
in the judgment or renewed motion, including . . . the March 9,
2017 order granting [Pemco’s] motion for sanctions.” Doc. 622 at
1.
       On appeal, Pemco argues that the district court erred in dis-
missing its misappropriation-of-trade-secrets claim in the pretrial
order. On cross-appeal, Boeing argues that the district court’s judg-
ment as to Pemco’s contract claims should be reversed and


11Pemco’s notice of appeal lists additional docket entries as district court or-
ders on appeal. Pemco’s brief, however, is singularly focused on the district
court’s dismissal of its misappropriation-of-trade-secrets claim.
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 18 of 45




18                      Opinion of the Court                  20-11141

remanded for a new trial. Specifically, Boeing argues that the dis-
trict court erred in imposing the spoliation sanction and in reading
the adverse-inference instruction to the jury. In addition, Boeing
argues that the district court erred in reading the implied-promise
instruction to the jury. Boeing contends that each error inde-
pendently warrants a new trial.
                 III.   STANDARD OF REVIEW
        We apply multiple standards of review in this appeal. The
district court dismissed Pemco’s misappropriation-of-trade-secrets
claim under Federal Rule of Civil Procedure 12(b)(6). We review
that decision de novo. Am. Dental Ass’n v. Cigna Corp., 605
F.3d 1283, 1288 (11th Cir. 2010).
       “We review a district court’s imposition of a discovery sanc-
tion, such as . . . [an] adverse[-inference] jury instruction, for abuse
of discretion.” Higgs v. Costa Crociere S.P.A. Co., 969 F.3d 1295,
1304 (11th Cir. 2020). Under this standard “we can only reverse dis-
covery sanctions and grant a new trial if the court made a clear er-
ror of judgment or applied the wrong legal standard.” Id. (internal
quotation marks omitted).
       For jury instructions generally, we have observed that the
standard of review “is simultaneously de novo and deferential.”
Bhogaita v. Altamonte Heights Condo. Ass’n, Inc., 765 F.3d 1277,
1285 (11th Cir. 2014). “We review jury instructions de novo to de-
termine whether they misstate the law or mislead the jury to the
prejudice of the objecting party but give the district court wide
USCA11 Case: 20-11141         Date Filed: 02/14/2022    Page: 19 of 45




20-11141                Opinion of the Court                        19

discretion as to the style and wording employed.” Id. (internal quo-
tation marks omitted). “So long as the jury instructions accurately
reflect the law,” the trial judge has “wide discretion as to the style
and wording employed.” Ermini v. Scott, 937 F.3d 1329, 1335 n.2
(11th Cir. 2019) (internal quotation marks omitted). “We will re-
verse the trial court because of an erroneous instruction only if we
are left with a substantial and ineradicable doubt as to whether the
jury was properly guided in its deliberations.” Bearint ex rel. Bear-
int v. Dorell Juv. Grp., 389 F.3d 1339, 1351 (11th Cir. 2004) (internal
quotation marks omitted).
                        IV.     DISCUSSION
       There are three issues before us. First, we address the district
court’s pretrial dismissal of Pemco’s misappropriation-of-trade-se-
crets claim. Second, we discuss Boeing’s cross-appeal of the final
judgment on the ground that the district court erred in imposing
sanctions upon it for spoliation of ESI and in giving the adverse-
inference jury instruction. Third, we address Boeing’s cross-appeal
of the district court’s final judgment on the ground that the district
court committed reversible error in giving the implied-promise
jury instruction.
A.     Pemco’s Misappropriation-of-Trade-Secrets Claim
       We begin with Pemco’s misappropriation-of-trade-secrets
claim. Pemco’s challenge to the district court’s dismissal order
turns on which statute of limitations applies—the ATSA’s or the
MUTSA’s. If we determine—as the district court did—that ATSA’s
USCA11 Case: 20-11141            Date Filed: 02/14/2022          Page: 20 of 45




20                         Opinion of the Court                        20-11141

two-year statute of limitations applies, then Pemco’s claim is time-
barred. But if the MUTSA’s five-year statute of limitations applies,
the parties agree that Pemco’s misappropriation-of-trade-secrets
claim would not be time-barred because it was filed within the five-
year limitations period. 12
       Our choice-of-law analysis proceeds in two parts. First, we
address the choice-of-law provision in the NDA, on which the par-
ties focus their arguments. 13 From our analysis of the NDA’s
choice-of-law provision, we conclude that the MUTSA’s statute of
limitations applies, meaning Pemco’s claim is not time-barred. Sec-
ond, we explain why the MUTSA’s statute of limitations would ap-
ply even if we were to agree with Boeing that Pemco’s misappro-
priation-of-trade-secrets claim falls outside the ambit of the NDA’s
choice-of-law provision.



12 The parties provide no briefing on when Pemco’s misappropriation-of-
trade-secrets cause of action accrued. Before the district court, Boeing repre-
sented that only four years had elapsed since Pemco’s claim became actiona-
ble.
13Boeing argues that the NDA’s choice-of-law provision must be read in con-
junction with a choice-of law provision in the MOA. That provision indicates
that “[t]his MOA shall be governed by the laws of the state of Missouri, with-
out resort to conflict of laws provisions.” Doc. 568-18 at 8. Boeing did not raise
this argument in its motion to dismiss and has forfeited the argument as a re-
sult. See Reider v. Philip Morris USA, Inc., 793 F.3d 1254, 1258 (11th Cir. 2015).
But, as we explain below, even if we were to find merit in Boeing’s argument
on this point, the result of this appeal would not change. See discussion infra
Section IV.A.2.
USCA11 Case: 20-11141             Date Filed: 02/14/2022         Page: 21 of 45




20-11141                    Opinion of the Court                                21

        1.      The Choice-of-Law Provision
        The parties first direct our attention to the NDA’s choice-of-
law provision. Contractual choice-of-law provisions are generally
enforceable under Alabama law, at least for breach-of-contract
claims. See Stovall v. Universal Constr. Co., 893 So. 2d 1090, 1102
(Ala. 2004) (“In a contractual dispute, Alabama law would have us
first look to the contract to determine whether the parties have
specified a particular sovereign’s law to govern.”). Pemco asserts
that the NDA’s choice-of-law provision governs not only claims for
breach of the parties’ contract, but also Pemco’s tort claim for mis-
appropriation of trade secrets. 14 Boeing asserts that the NDA’s
choice-of-law provision is limited to breach-of-contract claims. Un-
derlying the parties’ arguments is the assumption that Alabama
courts would defer to a choice-of-law provision when the claim at
issue is a statutory tort. We assume, without deciding, that under
Alabama law choice-of-law provisions are enforceable to the extent
they cover tort claims. 15



14There is no dispute that misappropriation of trade secrets is a tort claim.
Pemco refers to the claim as a “statutory tort” in its complaint, Doc. 34 at 95,
and as a tort in its briefing. Boeing likewise refers to the claim as a tort in its
briefing.
15Whether Alabama courts would enforce a choice-of-law provision in a con-
tract when the claim at issue is a statutory tort is a question for which we do
not find a clear answer. See Williams v. Norwest Fin. Ala., Inc., 723 So. 2d 97,
101 (Ala. Civ. App. 1998) (observing that the choice-of-law provision at issue
USCA11 Case: 20-11141             Date Filed: 02/14/2022          Page: 22 of 45




22                          Opinion of the Court                        20-11141

        In answering whether the NDA’s choice-of-law provision
encompasses tort claims, both parties rely on our decisions apply-
ing the law of various sovereigns, so we will do the same. 16 We
have explained that “[i]n determining whether a choice of law
clause contained in a contract between two parties also governs
tort claims between those parties, a court must first examine the
scope of the provision.” Cooper v. Meridian Yachts Ltd., 575 F.3d
1151, 1162 (11th Cir. 2009). “A choice of law provision that relates
only to the agreement will not encompass tort claims.” Id. In
Cooper we considered whether the following choice-of-law provi-
sion was broad enough to encompass tort claims: “This Agree-
ment, and all disputes arising out of or in connection with it, shall
be construed in accordance with and shall be governed by the
Dutch law.” Id. at 1158–59. As a matter of plain language, we ob-
served that the choice-of-law provision “purport[ed] to govern ‘all
disputes’ having a connection to the agreement and not just the
agreement itself.” Id. at 1162. Therefore, we concluded that a third-
party’s indemnity, contribution, and subrogation action (which
arose from a theory of tort liability) was governed by Dutch law.
Id. at 1162–63.


“d[id] not supersede the rule of ‘lex loci delicti’”). Neither party raised this is-
sue, however, so we need not address it.
16Pemco argues on appeal that the scope of the choice-of-law provision is a
question governed by Missouri law. As Boeing correctly points out, however,
Pemco did not make this argument before the district court. Thus, the argu-
ment is forfeited. See Reider, 793 F.3d at 1258.
USCA11 Case: 20-11141        Date Filed: 02/14/2022     Page: 23 of 45




20-11141                Opinion of the Court                        23

        Our decision in Green Leaf Nursery v. E.I. DuPont de
Nemours & Co., 341 F.3d 1292 (11th Cir. 2003), provides an exam-
ple of a choice-of-law provision that is too narrow to encompass
tort claims. In that case, the choice-of-law provision at issue indi-
cated in relevant part: “[This agreement] shall be governed and
construed in accordance with the laws of the State of Delaware.”
Id. at 1300. In contrast to the choice-of-law provision in Cooper,
the provision at issue in Green Leaf did “not refer to related tort
claims or to any and all claims or disputes arising out of [the agree-
ment] or arising out of the relationship of the parties.” Id. Thus, the
choice-of-law provision did not extend to the plaintiffs’ tort claims.
Id. at 1301.
       In this case we find the language in the NDA’s choice-of-law
provision sufficiently broad to encompass Pemco’s misappropria-
tion-of-trade-secrets claim. The provision indicates as follows:
       The interpretation of this Agreement and the rights
       and liabilities of the parties to this Agreement shall be
       governed by the law of the state of Missouri, exclud-
       ing its conflicts of laws principles.
Doc. 568-19 at 14. The provision comprises two parts. It indicates
that Missouri law governs both “the interpretation of this Agree-
ment” and “the rights and liabilities of the parties to th[e] Agree-
ment.” Id. The first clause, having to do with the interpretation of
the “Agreement,” is the sort of language we have interpreted as
focused purely on interpreting a contract’s terms. Green Leaf, 341
F.3d at 1300 (observing that “the effect of this clause is narrow in
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 24 of 45




24                      Opinion of the Court                  20-11141

that only [the agreement] itself is to be construed in accordance”
with the relevant state’s law). But the second clause dictates that
some things beyond the Agreement’s terms—the “rights and liabil-
ities of the parties to the Agreement”—are also governed by Mis-
souri law. Doc. 568-19 at 14 (emphasis added). To conclude that
the “rights and liabilities” clause carries no independent meaning
would make that clause redundant. The parties agree we ought to
avoid an interpretation that would render one of the clauses redun-
dant. But the question remains—given that the “rights and liabili-
ties” clause carries its own meaning, what is that meaning?
        We conclude that the “rights and liabilities” clause carries a
meaning broad enough to encompass Pemco’s misappropriation-
of-trade-secrets claim. The focal point of the “rights and liabilities”
clause is not the “Agreement” but rather “the parties to th[e] Agree-
ment.” Id. As we put it in Green Leaf, the choice-of-law provision
is of the type that governs “claims or disputes . . . arising out of the
relationship of the parties.” Green Leaf, 341 F.3d at 1300.
       We do not mean to suggest by our ruling that the “rights
and liabilities” clause is boundless, encompassing any and all torts
that could ever arise between Pemco and Boeing. To the contrary,
the choice-of-law provision, fairly read, is concerned with the rights
and liabilities of the parties that have some nexus to “th[e] Agree-
ment.” Doc. 568-19 at 14. But, to decide this case, we have no need
to define the outer bounds of what sort of tort claims would fall
into the “rights and liabilities” clause. We think it clear that
Pemco’s misappropriation-of-trade-secrets claim, which arose
USCA11 Case: 20-11141             Date Filed: 02/14/2022         Page: 25 of 45




20-11141                    Opinion of the Court                                25

from the exchange of proprietary information in connection with
the parties’ teaming arrangement, is the sort of tort claim the par-
ties intended Missouri law to govern. Thus, we find that Missouri
law governs Pemco’s misappropriation-of-trade-secrets claim, and
as a result Pemco’s misappropriation-of-trade-secrets claim is not
time-barred. 17
        2.      The Lex Loci Delicti Rule
       Even if we were to conclude, as Boeing urges, that Pemco’s
misappropriation-of-trade-secrets claim falls outside the scope of
the NDA’s choice-of-law provision, the outcome would be no dif-
ferent. We would simply perform the appropriate analysis under
Alabama’s choice-of-law regime. In the alternative, we conduct
that analysis below and likewise conclude that the MUTSA’s five-
year statute of limitations applies to Pemco’s claim.
       “Alabama law follows the traditional conflict-of-law princi-
ples of lex loci contractus and lex loci delicti.” Lifestar Response of


17 Neither party provides authority on whether Alabama courts would defer
to the MUTSA’s five-year statute of limitations where the application of Mis-
souri law is predicated on the language of the choice-of-law provision, rather
than the application of the lex loci delicti rule. In the lex loci delicti context,
however, it is a separate question whether Alabama courts would apply an-
other state’s statute of limitations in addition to its substantive law. See Preci-
sion Gear Co. v. Cont’l Motors, Inc., 135 So. 3d 953, 957 (Ala. 2013). Assuming
that Alabama courts would discriminate between a state’s substantive and pro-
cedural law in this context, the MUTSA’s five-year statute of limitations would
apply nonetheless, for the reasons we lay out below. See discussion infra Sec-
tion IV.A.2.ii.
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 26 of 45




26                      Opinion of the Court                  20-11141

Ala., Inc. v. Admiral Ins., 17 So. 3d 200, 213 (Ala. 2009). “Under the
principles of lex loci contractus, a contract is governed by the law
of the jurisdiction within which the contract is made.” Id. (citing
Cherry, Bekaert & Holland v. Brown, 582 So. 2d 502 (Ala. 1991)).
“Under the principle of lex loci delicti, an Alabama court will deter-
mine the substantive rights of an injured party [asserting a tort
claim] according to the law of the state where the injury occurred.”
Id. (citing Fitts v. Minn. Mining & Mfg. Co., 581 So. 2d 819 (Ala
1991)). In general, “a claimant who files a tort action in Alabama is
subject to application of the lex loci delicti rule to his tort action.”
Ne. Utils., Inc. v. Pittman Trucking Co., 595 So. 2d 1351, 1354
(1992). Because the parties agree that misappropriation of trade se-
crets is a tort, we apply the rule of lex loci delicti, as understood by
the Supreme Court of Alabama.
              i.     The Time and Place of Injury
       The rule of lex loci delicti “will determine the substantive
rights of an injured party according to the law of the state where
the injury occurred.” Fitts, 581 So. 2d at 820. Although the Supreme
Court of Alabama has not answered when an injury occurs for the
purposes of a misappropriation-of-trade-secrets claim, both parties
point us to Ex parte U.S. Bank National Association for guidance.
148 So. 3d 1060 (Ala. 2014)
      In U.S. Bank, the Supreme Court of Alabama explored the
concept of injury as it applies to a malicious prosecution claim.
That case involved Sterne Agee, a Delaware corporation with its
headquarters in Alabama. Id. at 1062. Sterne Agee acted as “the
USCA11 Case: 20-11141        Date Filed: 02/14/2022     Page: 27 of 45




20-11141                Opinion of the Court                        27

underwriter in Washington for securities offered by a Washington
business entity.” Id. U.S. Bank sued Sterne Agee in federal court,
alleging that Sterne Agee had violated Washington’s securities
laws. Id. After two trials and two appeals, Sterne Agee won in the
U.S. Court of Appeals for the Ninth Circuit. Id. Eventually, Sterne
Agee turned the tables on U.S. Bank, suing it in Alabama state court
for malicious prosecution. Id. The question before the Supreme
Court of Alabama was whether Alabama or Washington law
should apply to Sterne Agee’s malicious prosecution claim. Id.
       Relevant here are statements the Supreme Court of Ala-
bama made about injury in the context of its lex loci delicti analysis.
The court noted that an injury occurs “in the state where the last
event necessary to make an actor liable for an alleged tort takes
place.” Id. at 1070. (citing Restatement (First) of Conflict of Laws
§ 377 (Am. L. Inst. 1934)). Put differently, “the place of injury is in
the state where the ‘fact which created the right to sue’ occurs.” Id.
(quoting Ala. Great S.R.R. v. Carroll, 11 So. 803, 806 (1892)). The
Supreme Court of Alabama concluded that the fact which created
the right to sue in U.S. Bank was the “termination of the allegedly
malicious lawsuit” in Washington. Id. at 1070–72. Thus, Washing-
ton law, not Alabama law, applied.
      Applying U.S. Bank’s logic here, we ask when, under Ala-
bama law, does an injury for a misappropriation-of-trade-secrets
claim occur? As it turns out, we find an answer rather easily. In
AVCO Corporation v. Precision Air Parts, Inc., we wrote that “Al-
abama would rule that the actionable injury occurs, if at all, either
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 28 of 45




28                      Opinion of the Court                  20-11141

at the time of misappropriation or when disclosure of the trade se-
cret is made.” 676 F.2d at 498. Admittedly, we were answering a
different question in that case—whether misappropriation of trade
secrets was a continuing tort under Alabama law. Id. at 496. But we
see no indication that the Supreme Court of Alabama would take
issue with our statement in AVCO Corporation.
          Further, our characterization of where and when under Al-
abama law a misappropriation injury occurs is not out of the ordi-
nary; other states in our circuit follow the same rule. For example,
applying Georgia law in Manuel v. Convergys Corporation, we
said that “[i]n a trade secret misappropriation case, the lex loci de-
licti is . . . where the tortious act of misappropriation and use of the
trade secret occurred.” 430 F.3d 1132, 1140 (11th Cir. 2005). The
same has been said of Florida law. See Bates v. Cook, Inc., 615 F.
Supp. 662, 676 (M.D. Fla. 1984) (“[U]nder Florida law, the lex loci
delicti standard should be interpreted as the place of the wrong in
cases involving misappropriation of trade secrets.”). Courts in our
circuit have found this proposition uncontroversial. See E.A. Ren-
froe & Co., Inc. v. Rigsby, No. 06-1752, 2008 WL 11376586, at *3
(N.D. Ala. Oct. 29, 2008) (applying Alabama law and noting that
“[t]here is extensive case law holding that for the tort of misappro-
priation of trade secrets, the tort occurs where the misappropria-
tion occurs” (collecting cases)). We are convinced that Alabama
courts would hold that under Alabama law a misappropriation-of-
trade-secrets injury occurs at the point of misappropriation.
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 29 of 45




20-11141                Opinion of the Court                          29

       This means that Pemco suffered its trade secrets injury in
Missouri. Pemco alleged in its complaint that Boeing misappropri-
ated its trade secrets at Boeing’s divisional headquarters in St.
Louis, Missouri, where Boeing used Pemco’s proprietary infor-
mation to prepare and submit its own bid. Boeing does not chal-
lenge that allegation on appeal, choosing instead to focus our at-
tention on where Pemco felt the financial harm. Because the al-
leged injury occurred when Boeing misappropriated Pemco’s trade
secrets in St. Louis, Missouri law applies to Pemco’s misappropria-
tion-of-trade-secrets claim.
        Boeing asks us to apply, as the district court did, the financial
harm test. Under this test, courts determine the time and place of
an injury within the lex loci delicti analysis by looking to where a
party was financially harmed. A slew of federal district courts has
applied this test. See, e.g., APR, LLC v. Am. Aircraft Sales, Inc., 985
F. Supp. 2d 1298, 1306 (M.D. Ala. 2013) (“[T]he place of injury for
tort claims involving financial injury is the state in which the plain-
tiff suffered the economic impact.” (alteration in original) (internal
quotation marks omitted)); Movie Gallery US, LLC, 648 F. Supp.
2d at 1262 (applying the same test); Glass v. S. Wrecker Sales, 990
F. Supp. 1344, 1348 (M.D. Ala 1998) (same). Boeing argues that
Pemco suffered financial harm in Alabama because its principal
place of business, and its coffers, are in Alabama.
        Boeing’s argument is a non-starter. The U.S. Bank court ob-
served that, while federal district courts had used a financial-harm
test as a one-size-fits-all approach to determine the place of injury,
USCA11 Case: 20-11141       Date Filed: 02/14/2022     Page: 30 of 45




30                     Opinion of the Court                 20-11141

there was no basis for that approach under Alabama law. U.S.
Bank, 148 So. 3d at 1071. Remarkably, U.S. Bank cited to the very
decision we are discussing right now—the district court’s dismissal
of Pemco’s misappropriation-of-trade-secrets claim—and noted
that the district court did not rely on Alabama law when it applied
the financial-harm test. Id.
       At bottom, Boeing confuses the concept of injury—the mis-
appropriation—with the concept of damages—the resulting finan-
cial harm. The Supreme Court of Alabama has long drawn a clear
distinction between the two. “It is clear that the word ‘injury’ . . .
used in its proper legal sense . . . [means] wrongful act or omission.
‘Damage,’ the result of the wrongful act, . . . is a correlative term
of wholly distinct meaning and application.” Age-Herald Pub. Co.
v. Huddleston, 92 So. 193, 197 (Ala. 1921). In effect, U.S. Bank ad-
monished federal district courts for not recognizing this distinction
when the cause of action arises from an injury—like misappropria-
tion—that is not necessarily financial in nature. Given our pro-
nouncement in AVCO Corporation and the Supreme Court of Al-
abama’s reasoning in U.S. Bank, we conclude that Missouri law
governs Pemco’s misappropriation-of-trade-secrets claim.
             ii.    The Substantive Statute of Limitations
      But just because we have found that Missouri law would
govern Pemco’s misappropriation-of-trade-secrets claim under lex
loci delicti does not mean that we automatically apply the
MUTSA’s statute of limitations. Rather, “[u]nder lex loci delicti[,
Alabama] will enforce only those laws of the other state that are
USCA11 Case: 20-11141       Date Filed: 02/14/2022     Page: 31 of 45




20-11141               Opinion of the Court                        31

substantive in nature.” Etheredge v. Genie Indus., 632 So. 2d 1324,
1326 (Ala. 1994) (emphasis added). “Although lex loci delicti gov-
erns substantive law, lex fori—the law of the forum—governs pro-
cedural matters.” Middleton v. Caterpillar Indus., 979 So. 2d 53, 57
(Ala. 2007). We must decide, therefore, whether the MUTSA’s stat-
ute of limitations is substantive or procedural under Alabama law.
For the following reasons, we conclude that the MUTSA’s statute
of limitations is substantive, so it applies here.
        Alabama courts will defer to another state’s statute of limi-
tations “only when it is demonstrated that the limitation is so inex-
tricably bound up in the statute creating the right that it is deemed
a portion of the substantive right itself.” Etheredge, 632 So. 2d at
1327 (internal quotation marks omitted). Put another way, a stat-
ute of limitations is substantive under Alabama law when it is
“built-in” to the statute conferring the substantive right. Battles v.
Pierson Chevrolet, Inc., 274 So. 2d 281, 285 (Ala. 1973).
       Two cases from the Supreme Court of Alabama, Etheredge
and Precision Gear Co. v. Continental Motors, Inc., 135 So. 3d 953
(Ala. 2013), help us understand what “built-in” means. In Ether-
edge, the Supreme Court of Alabama considered a case in which a
personal-injury plaintiff was injured by a product in North Carolina
but sued in Alabama state court. Etheredge, 632 So. 2d at 1324–25.
The question was whether North Carolina’s statute of repose
barred plaintiff’s claim. Id. at 1324. The court concluded that it did
not, for two reasons. First, North Carolina’s statute of repose ex-
isted separately from the products liability cause of action. The
USCA11 Case: 20-11141             Date Filed: 02/14/2022       Page: 32 of 45




32                          Opinion of the Court                     20-11141

statute of repose appeared in a general “Civil Procedure” chapter
of the North Carolina General Statutes. Id. at 1327. Second, the
statute of repose was applicable to several causes of action, not just
products liability actions. Those qualities, in the Etheredge court’s
view, showed that the statute of repose was in no way built-in to
North Carolina’s products-liability cause of action.
       The Continental Motors court conducted a similar inquiry.
There, the court considered whether Alabama’s or Oklahoma’s
statute of limitations applied to indemnity claims brought under
Oklahoma law. Cont’l Motors, Inc., 135 So. 3d at 955. Material to
the Continental Motors court’s analysis was that the plaintiff had
advanced two Oklahoma indemnity claims—one under an Okla-
homa statute and one under Oklahoma common law. Id. at 957.
Neither cause of action, the court observed, had an accompanying
statute of limitations that was built-in to the cause of action itself.
Id. Finding no substantive statute of limitations in Oklahoma, the
court applied Alabama’s statute of limitations. Id.
        The MUTSA’s five-year statute of limitations 18 has the qual-
ities the Supreme Court of Alabama found wanting in Etheredge



18   The MUTSA’s statute of limitations provides:

          An action for misappropriation shall be brought within five
          years after the misappropriation is discovered or by the exer-
          cise of reasonable diligence should have been discovered. For
USCA11 Case: 20-11141           Date Filed: 02/14/2022    Page: 33 of 45




20-11141                    Opinion of the Court                     33

and Continental Motors. The statute of limitations is codified in the
middle of the MUTSA itself. See Mo. Rev. Stat. § 417.461 (appear-
ing in middle of the MUTSA, which runs from Mo. Rev. Stat.
§ 417.450 to Mo. Rev. Stat. § 417.467). Moreover, the MUTSA’s
statute of limitations is tailor-made for MUTSA claims alone; it ap-
plies to no other causes of action. And when Missouri passed the
MUTSA, it made clear that it was “displac[ing] conflicting tort, res-
titutionary, and other laws . . . for misappropriation of a trade se-
cret.” Mo. Rev. Stat. § 417.463. This statement shows that the
MUTSA’s statute of limitations has coexisted with the substantive
cause of action since its inception. These qualities establish that the
MUTSA’s statute of limitations is “built-in” to the substantive cause
of action, such that an Alabama court would defer to it.
        In sum, the MUTSA and its five-year statute of limitations
applies to Pemco’s misappropriation-of-trade-secrets claim. The
district court erred in concluding otherwise. The district court dis-
missed Pemco’s misappropriation-of-trade-secrets claim solely on
the basis that it was barred by the ATSA’s statute of limitations. It
did not consider whether Pemco sufficiently alleged the elements
of a trade secrets claim under the MUTSA. Because the district
court did not consider that question, and because the parties have



       the purposes of this section, a continuing misappropriation
       constitutes a single claim.

Mo. Rev. Stat. § 417.461.
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 34 of 45




34                      Opinion of the Court                  20-11141

not briefed the issue on appeal, we remand Pemco’s misappropria-
tion-of-trade-secrets claim to the district court for the district court
to decide whether the claim may proceed.
B.     The Spoliation Sanction
       We next consider whether the district court erred in sanc-
tioning Boeing for the spoliation of ESI. “Spoliation is defined as
the destruction of evidence or the significant and meaningful alter-
ation of a document or instrument.” Tesoriero v. Carnival Corp.,
965 F.3d 1170, 1184 (11th Cir. 2020) (internal quotation marks omit-
ted). Spoliation of evidence, in appropriate circumstances, “may
warrant the imposition of sanctions.” Id. We review the district
court’s decision to impose discovery sanctions for an abuse of dis-
cretion. Higgs, 969 F.3d at 1304. “A district court abuses its discre-
tion only when it misapplies the law or bases its decision on find-
ings of fact that are clearly erroneous.” Josendis v. Wall to Wall
Residence Repairs, Inc., 662 F.3d 1292, 1313 (11th Cir. 2011). We
find no abuse of discretion here.
       Federal Rule of Civil Procedure 37(e) governs the proce-
dures and sanctions available when a party spoliates ESI. Rule 37(e)
“forecloses reliance on inherent authority or state law to determine
USCA11 Case: 20-11141           Date Filed: 02/14/2022        Page: 35 of 45




20-11141                  Opinion of the Court                              35

when certain measures should be used.” Fed. R. Civ. P. 37(e) advi-
sory committee’s note to 2015 amendment. 19 Rule 37(e) provides:
       Failure to Preserve Electronically Stored Infor-
       mation. If electronically stored information that
       should have been preserved in the anticipation or
       conduct of litigation is lost because a party failed to
       take reasonable steps to preserve it, and it cannot be
       restored or replaced though additional discovery, the
       court:
       (1) upon finding prejudice to another party from loss
       of the information, may order measures no greater
       than necessary to cure the prejudice; or
       (2) only upon finding that the party acted with the in-
       tent to deprive another party of the information’s use
       in the litigation may:
               (A) presume that the lost information was un-
               favorable to the party;
               (B) instruct the jury that it may or must pre-
               sume the information was unfavorable to the
               party; or



19 Although they do not bind us, we afford “the interpretations in the Advisory

Committee Notes . . . great weight” in interpreting Rule 37(e). Horenkamp v.
Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005).
USCA11 Case: 20-11141        Date Filed: 02/14/2022    Page: 36 of 45




36                       Opinion of the Court               20-11141

              (C) dismiss the action or enter a default judg-
              ment.
Fed. R. Civ. P. 37(e).
         Boeing challenges the spoliation sanction on three grounds.
First, it contends that there was no duty to preserve ESI at the time
the Pemco-related information was deleted from Blake’s com-
puter. Second, it asserts that there was insufficient evidence that
Boeing acted with the intent to deprive Pemco of the ESI, which is
required to authorize an adverse-inference jury instruction. Third,
Boeing argues that the adverse-inference jury instruction the dis-
trict court gave was disproportional to the conduct Boeing was
found to have engaged in. We consider each of these arguments in
turn and reject them for the reasons we explain below.
       1.     The Duty to Preserve ESI
       A party cannot be sanctioned for spoliation of ESI if there is
no duty to preserve ESI in the first place. See Fed. R. Civ. P. 37(e)
(referring to ESI “that should have been preserved in the anticipa-
tion or conduct of litigation”). The Advisory Committee’s notes
make clear that Rule 37(e) “does not attempt to create a new duty
to preserve.” Fed. R. Civ. P. 37(e) advisory committee’s note to
2015 amendment. Rather, the rule operates in conjunction with the
“common-law obligation to preserve.” Id.
       We have followed in unpublished opinions the principle that
the duty to preserve arises when litigation is “pending or reasona-
bly foreseeable” at the time of the alleged spoliation. Oil Equip. Co.
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 37 of 45




20-11141                Opinion of the Court                          37

v. Mod. Welding Co., 661 F. App’x 646, 652 (11th Cir. 2016); see
also Graff v. Baja Marine Corp., 310 F. App’x 298, 301 (11th Cir.
2009) (same). Our sister circuits follow the same principle. See, e.g.,
Silvestri v. Gen. Motors Corp., 271 F.3d 583, 591 (4th Cir. 2001)
(“The duty to preserve material evidence arises not only during lit-
igation but also extends to that period before the litigation when a
party reasonably should know that the evidence may be relevant
to anticipated litigation.” (citing Kronisch v. United States, 150 F.3d
112, 126 (2d Cir. 1998))); see also John B. v. Goetz, 531 F.3d 448,
459 (6th Cir. 2008) (“[I]t is beyond question that a party to civil liti-
gation has a duty to preserve relevant information, including ESI,
when that party has notice that the evidence is relevant to litigation
or . . . should have known that the evidence may be relevant to
future litigation.” (alteration in original) (internal quotation marks
omitted)). This seems to us the appropriate standard.
        Here, the district court made a finding that litigation was
reasonably foreseeable to Boeing at the time of the spoliation. Boe-
ing fails to establish that the district court’s finding was clearly er-
roneous—ample evidence supported the finding. Nearly a year be-
fore Blake deleted the ESI in August of 2006, Boeing assessed inter-
nally that it could “expect an ugly, lengthy legal battle” if it termi-
nated its arrangement with Pemco. Doc. 263-31 at 3. Boeing asserts
that this evidence of potential litigation was temporally too far re-
moved from the spoliation—a year before the files were deleted on
Blake’s computer. Even accepting that premise, which we find du-
bious at best, there is ample evidence that litigation was reasonably
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 38 of 45




38                     Opinion of the Court                20-11141

foreseeable closer to the time the files were deleted from Blake’s
computer. For example, after Boeing terminated the teaming ar-
rangement, Pemco told Boeing, “[y]ou guys have violated the
agreement . . . and we’re likely going to do something about it.”
Doc. 263-7 at 47:12–23. At trial, Pat Finneran, the president of Boe-
ing’s division involved in the recompete contract, testified that
Boeing anticipated that Pemco “would probably sue” after Boeing
terminated the MOA. Doc. 588 at 53:9–21. We need not run
through all the evidence the district court considered in its 30-page
memorandum opinion; there was no clear error in the district
court’s finding that litigation was reasonably foreseeable at the
time the ESI was deleted from Blake’s computer. Thus, the district
court did not err in determining that Boeing had a duty to preserve
the ESI.
      2.     The Evidence of Boeing’s Intent to Deprive
       Boeing next argues that the district court made another
clearly erroneous finding of fact—that Boeing spoliated ESI with
the “intent to deprive” Pemco of that evidence at trial. Boeing’s
theory is that there was insufficient evidence to support that find-
ing. We disagree.
        Rule 37(e) provides that an adverse-inference jury instruc-
tion is appropriate “only upon finding that the party acted with the
intent to deprive another party of the information’s use in the liti-
gation.” Fed. R. Civ. P. 37(e)(2). The Advisory Committee’s notes
make clear that destruction of evidence due to “negligence or gross
negligence” does not warrant an adverse-inference jury
USCA11 Case: 20-11141       Date Filed: 02/14/2022     Page: 39 of 45




20-11141               Opinion of the Court                        39

instruction. See Fed. R. Civ. P. 37(e) advisory committee’s note to
2015 amendment. The rule is less clear, however, in providing af-
firmative guidance as to what sort of evidence would support a
finding of an intent to deprive.
        We have long required a showing of “bad faith” to support
adverse-inference jury instructions based on the absence of evi-
dence. See Tesoriero, 965 F.3d at 1184 (observing that “bad faith”
is the standard for spoliation sanctions); Bashir v. Amtrak, 119 F.3d
929, 931 (11th Cir. 1997) (explaining that “an adverse inference” is
warranted when the “absence of . . . evidence is predicated on bad
faith”). Here, the parties agree that, in determining whether there
was an intent to deprive, the appropriate question for us to ask is
whether Boeing acted with bad faith. We therefore proceed by ask-
ing whether the district court clearly erred in finding that Boeing
acted with bad faith when it destroyed the ESI.
       The evidence in the record easily supports the district
court’s finding of bad faith in this case. “[B]ad faith in the context
of spoliation, generally means destruction for the purpose of hiding
adverse evidence.” Tesoriero, 965 F.3d at 1184 (internal quotation
marks omitted). The district court considered how the deletion
took place, which showed purposeful conduct. Blake summoned
two employees, Holden and Smith, to his office. Both Holden and
Smith had already successfully complied with the Firewall Plan by
removing Pemco-related information from their own computers.
Indeed, Holden was the Boeing employee charged with adminis-
tering the Firewall Plan. When Holden, Smith, and Blake were
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 40 of 45




40                      Opinion of the Court                  20-11141

together, the emails were deleted in two discrete steps, suggesting
purposeful action rather than an inadvertent mistake—Pemco-re-
lated information was moved into the recycle bin on Blake’s com-
puter, and then the recycle bin was emptied. And rather than notify
Boeing’s legal department of an inadvertent deletion, Holden and
communicated to the department that Blake had nothing to send
them.
        The district court also considered the context of the dele-
tion. It explained that Blake was the head of the Truman Project.
The Truman Project was a secret group that evaluated the ways in
which Boeing could exit the teaming arrangement and convert the
Pemco-Boeing bid into a Boeing-only bid. Blake’s seniority was
such that he gave permission as to whether Boeing employees
should be “read into” the Truman project. Doc. 603 at 134:3–5.
Taken together with other evidence the district court considered
in its thorough opinion, there was plenty of evidence to support
the district court’s conclusion that Boeing acted in bad faith, that
is, that Boeing acted with the intent to deprive Pemco of the ESI
for use in litigation. We see no clear error in the district court’s
findings that the predicate for imposing sanctions under Rule
37(e)(2) was met.
       3.     The Adverse-Inference Jury Instruction
        The last argument Boeing advances on the spoliation sanc-
tion is that the district court abused its discretion in the severity of
the sanction it chose—an adverse-inference jury instruction. In sup-
port of its argument, Boeing cites the general principles in the
USCA11 Case: 20-11141        Date Filed: 02/14/2022      Page: 41 of 45




20-11141                Opinion of the Court                          41

Advisory Committee’s notes that “[t]he remedy should fit the
wrong” and severe sanctions “should not be used when the infor-
mation lost was relatively unimportant or lesser measures . . .
would be sufficient to redress the loss.” Fed. R. Civ. P. 37(e) advi-
sory committee’s note to 2015 amendment. Boeing argues that the
evidence lost on Blake’s computer was relatively unimportant and
that it likely was produced elsewhere in discovery. But, of course,
Boeing cannot substantiate its speculation because the evidence
that could do so has been permanently deleted.
       What’s more, the adverse-inference jury instruction was not
as severe a sanction as Boeing makes it out to be. In the district
court, Pemco lobbied for a more severe jury instruction, arguing
that because the district court had already found, in a pretrial order,
that Boeing had acted with the intent to deprive Pemco of the ESI,
there was no need for the court to instruct the jury to make a du-
plicative finding. The implication of Pemco’s argument was that
the district court could simply instruct the jury that it could make
the adverse inference.
        Boeing maintained that there were no grounds for sanctions
in the first instance. But, in the event the district court chose to give
an adverse-inference instruction, Boeing implored the district court
to instruct the jury to make the finding the district court had al-
ready made—that Boeing acted with the intent to deprive Pemco
of the ESI—before drawing any adverse inference. Only if the jury
independently made that finding, Boeing argued, could it infer that
USCA11 Case: 20-11141        Date Filed: 02/14/2022     Page: 42 of 45




42                      Opinion of the Court                 20-11141

the ESI was unfavorable to Boeing. The district court instructed the
jury along the lines of Boeing’s request:
       If you find (1) that Boeing was anticipating litigation
       with Pemco (or reasonably should have been), and (2)
       that Boeing deleted this information with the intent
       to deprive Pemco of the use of the information in lit-
       igation relating to this dispute, you may infer that the
       lost information was unfavorable to Boeing. If you do
       not make these findings, you may not infer from the
       loss of the information that it was unfavorable to Boe-
       ing.
Doc. 565 at 8. We find no abuse of discretion in this instruction.
The instruction correctly stated the law and did not mislead the
jury. It required the jury to find the predicates for an adverse-infer-
ence instruction found in Rule 37(e)(2). And based on these predi-
cates the court itself found before trial, the court could have im-
posed an even harsher sanction, allowing the jury to simply draw
the adverse inference. Fed. R. Civ. P. 37(e) advisory committee’s
note to 2015 amendment (observing that the intent-to-deprive find-
ing “may be made by the court when ruling on a pretrial motion .
. . or when deciding whether to give an adverse inference instruc-
tion at trial” (emphasis added)).
       Boeing also contends that, if we uphold the district court’s
discovery sanction, we will be imposing cumbersome document
retention policies on companies to account for everyday business
decisions. This argument makes little sense. It ignores the record
USCA11 Case: 20-11141         Date Filed: 02/14/2022       Page: 43 of 45




20-11141                 Opinion of the Court                           43

evidence that Boeing itself thought it would be a good idea to in-
stitute a Firewall Plan for document retention purposes after it ter-
minated the teaming arrangement. Boeing was expecting Pemco
to sue. Boeing’s problem was that it failed to follow its own Fire-
wall Plan. Our decision in no way departs from our established law
holding that, in such circumstances, parties may not destroy mate-
rial evidence.
       Given our deferential standard of review, and the substantial
amount of evidence that supported the district court’s sanction, we
decline to disturb the jury’s verdict on this ground.
C.     The Jury Instruction on the Implied Promise of Good Faith
       and Fair Dealing
       We move to the third and final issue before us. Boeing ar-
gues that the district court erred when it instructed the jury on a
claim that the plaintiff did not plead—breach of the implied prom-
ise of good faith and fair dealing. Boeing’s argument rests on the
premise that Pemco had to plead the claim for the district court to
instruct the jury on it. Pemco attacks this premise by asserting that,
under Missouri law,20 “[t]he implied duty of good faith is not a sep-
arate claim beyond or divorced from the contract.” Meridian Cre-
ative All., LLC v. O’Reilly Auto. Stores, Inc., 519 S.W.3d 839, 845
(Mo. Ct. App. 2017). Pemco argues that encompassed within its



20 Boeing does not dispute that Missouri law governs the breach-of-contract
claims.
USCA11 Case: 20-11141       Date Filed: 02/14/2022    Page: 44 of 45




44                     Opinion of the Court                20-11141

breach-of-contract claims was the proposition that Boeing
breached the implied promise of good faith and fair dealing.
        Even assuming (without deciding), that Boeing is correct—
that Pemco had to plead a claim for breach of the implied promise
of good faith and fair dealing—we decline to disturb the jury’s ver-
dict on this ground. As we noted above, we will only reverse a
jury’s verdict based on a challenged jury instruction when “we are
left with a substantial and ineradicable doubt as to whether the jury
was properly guided in its deliberations.” Bearint, 389 F.3d at 1351.
We have no such doubt here.
      The jury instruction at issue provided:
      Pemco . . . has advanced two claims against Boeing.
      Both claims allege a breach of contract.
      In addition to the express terms of a contract, the law
      implies a promise between the parties that they will
      not do anything to interfere with a party’s right to re-
      ceive the contract’s benefits. However, any such im-
      plied promise does not obligate either party to take
      any action that is contrary to the express terms of the
      contract, and there can be no breach of such an im-
      plied promise where the defendant acts in accordance
      with the express terms of the contract.
      I will now instruct you on the elements of Pemco’s
      two breach of contract claims against Boeing.
USCA11 Case: 20-11141       Date Filed: 02/14/2022     Page: 45 of 45




20-11141               Opinion of the Court                        45

Doc. 565 at 8. Boeing argues that the jury was misled into thinking
it could find in Pemco’s favor on the contract claims if it found that
Boeing breached an implied promise aside from whether Boeing
breached any express contract. But the second sentence of the in-
struction made clear that “there can be no breach of such an im-
plied promise where the defendant acts in accordance with the ex-
press terms of the contract.” Id. So nothing in the instruction sug-
gested to the jury that it could find for Pemco without finding that
Boeing breached an express contract. The district court did not ask
the jury to make any findings regarding a breach of the implied
promise claim; nor did the verdict form make any mention of such
a claim. Boeing fails to contend with those realities. We find here
no indication that the jury was misled by the instruction such that
a new trial is warranted.
                       V.     CONCLUSION
        For the foregoing reasons, we REVERSE and REMAND the
district court’s order dismissing Pemco’s misappropriation-of-
trade-secrets claim. We AFFIRM the final judgment on the two
breach-of-contract claims. Pemco’s motion to strike Boeing’s 28(j)
letter or file a sur-reply in the alternative is denied as MOOT.